19-23649-rdd         Doc 143       Filed 09/30/19      Entered 09/30/19 16:59:24               Main Document
                                                      Pg 1 of 2



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                       Chapter 11

    PURDUE PHARMA L.P., et al.,                                  Case No. 19-23649 (RDD)

                    Debtors. 1                                   (Jointly Administered)



                                         AFFIDAVIT OF SERVICE

           I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
    Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.
            On September 25, 2019, at my direction and under my supervision, employees of Prime
    Clerk caused the following document to be served via first class mail and email on the Office of
    The United States Trustee, Attn: Paul Schwartzberg, U.S. Federal Office Building, 201 Varick
    Street, Suite 1006, New York , NY 10014, paul.schwartzberg@usdoj.gov:

       •     Amended Order (I) Waiving Requirement to File List of Creditors (II) Authorizing the
             Debtors and the Claims and Noticing Agent to Suppress Personally Identifiable
             Information for Individuals, (III) Authorizing the Debtors' Claims and Noticing Agent to
             Withhold Publication of Claims Filed by Individuals Until Further Order of the Court and
             (IV) Establishing Procedures for Notifying Creditors of the Commencement of the Debtors'
             Chapter 11 Cases [Docket No. 102]




                                 [Remainder of page left intentionally blank]




1 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas H ill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd   Doc 143   Filed 09/30/19    Entered 09/30/19 16:59:24   Main Document
                                          Pg 2 of 2
